Citation Nr: 0524231	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  01-02 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a generalized seizure 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from September 1966 to April 
1969.  He is the recipient of the Silver Star and the Purple 
Heart.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg Florida.  
The Board remanded this case in October 2001 for additional 
evidentiary development.  Because that development did not 
fully comply with the Board's remand directives, the appeal 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the appellant if 
further action is required on his part.  


REMAND

The appellant is a combat veteran of the Vietnam conflict.  
He is already receiving service-connected compensation 
benefits for several residual disabilities associated with a 
gunshot wound to and through the chest.  He suffered this 
injury during combat operations while assisting in the 
evacuation of wounded comrades under heavy enemy fire.  For 
his injury, he received the Purple Heart.  For his heroism, 
he received the Silver Star.  

Although his first seizure occurred some years after his 
service (the record is not clear on the specific date), he 
claims his generalized seizure disorder is related to the 
service-connected injury.  He has presented a private medical 
opinion, in September 1999, to the effect that the seizures 
are "probably related to a small atrophic lesion in the 
brain which occurred with his wound in Vietnam."  The 
Board's remand in October 2001 in part directed that a VA 
physician review the claims file and opine as to the likely 
cause of the seizures.  An examination was to be conducted 
only if, after review of the records, the physician 
determined it necessary.  

Although the RO's examination request included the Board's 
directive verbatim, the VA examination of July 2004 indicated 
that the claims file was NOT available for review.  The 
examiner's opinion, therefore, that the seizures were not 
likely related to the service-connected wound, lacks a key 
element of foundational support.  The claim must remanded for 
compliance with the earlier remand directives.  

The appellant should be given the opportunity to submit 
additional evidence and argument.  VA must ensure it fulfills 
its duty to notify the appellant of the evidence necessary to 
substantiate his claim.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The case is remanded to the RO via the AMC in 
Washington, D.C., for the following:  

1.  Send the claims file to the VA 
physician who conducted the VA 
examination of July 2004 for an addendum 
containing an amplified opinion as to the 
cause of the appellant's diagnosed 
generalized seizure disorder.  The 
addendum should specifically state that 
such a review was conducted.  Ask the 
physician to opine whether it is at least 
as likely as not (probability 50 percent 
or greater) that the generalized seizure 
disorder began during the appellant's 
service or is the result of his active 
service, including but not limited to his 
service-connected gunshot wound to the 
chest.  In rendering this opinion, ask 
the physician to comment on the 
significance of the fainting spell 
(February 15, 1967) and heat exhaustion 
(July 9, 1968), as well as the private 
physician's opinion of September 1999.  
The rationale should be given for all 
opinions and conclusions expressed.  (If, 
after reviewing the records, the 
physician concludes an opinion cannot be 
expressed without examination of the 
appellant, then schedule the appellant 
for such an examination.)  Associate the 
addendum with the claims file.  

2.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim.  If a benefit 
sought is not granted, the appellant and 
his representative should be furnished 
with a supplemental statement of the 
case, to include all pertinent law and 
regulations, and an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


 
 
 
 

